DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.
Response to Amendment
Claims 1, 7, and 10 are currently amended while claims 6, and 16-20 have been canceled.
By this amendment, claims 1-5,7-15 are still pending in the application.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/23/2021, with respect to the provisional double patenting have been fully considered and are persuasive.  The provisional double patenting of claims 1-5,7-15 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-5,7-15 (renumbered 1-14) are allowed over the prior art of record.
Regarding claim 1 and its dependent claims thereof, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, A grasp-activated power switch for a hand-held power tool, comprising among other patentable features, “… an outer shell having an inner conductive layer; an inner channel having an outer conductive layer and located within the outer shell… the inner channel further comprising a proximal shelf and a distal shelf, and the outer conductive layer extending between the proximal shelf and the distal shelf”.

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,849,578 to Bevins, Jr. et al., (Bevins Jr.) discloses the general state of the art
regarding an apparatus for high voltage power line maintenance and repair having conductive
boot for power tool protection.
US 2017/0202607 to Shelton, IV et al.,(Shelton IV) discloses the general state of the art
regarding a modular battery powered handheld surgical instrument with selective application of
energy based button displacement, intensity, or local tissue characterization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 6, 2022